NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
_______________________________

ERNEST DAVID KEYS,            :
                              :              Civ. No. 18-3044(RMB)
               Petitioner,    :
                              :
     v.                       :                    OPINION
                              :
S. YOUNG, Warden,             :
                              :
               Respondent.    :
______________________________:

      BUMB, United States District Judge

I.    INTRODUCTION

      This matter comes before the Court upon Petitioner’s petition

for writ of habeas corpus under 28 U.S.C. § 2241 (Pet., ECF No.

1); Petr’s Mem. in Supp. of Pet. (“Petr’s Mem.”) ECF No. 1-1));

Petitioner’s motion to amend petition (Mot. to Amend, ECF No. 3);

Respondent’s motion to dismiss the petition (Mot. to Dismiss, ECF

No. 8); Respt’s Mem. in Supp. of Mot. to Dismiss ((“Respt’s Mem.”)

ECF No. 8-1); Petitioner’s motion for default judgment (Mot. for

Default Judgment, ECF No. 11); and Respondent’s opposition to

Petitioner’s motion for default judgment. (Respt’s Opp. to Mot.

for Default Judgment, ECF No. 12.)

II.   BACKGROUND

      Petitioner Ernest David Keys is a prisoner incarcerated in

the   Federal   Correctional   Institution   in   Fairton,   New   Jersey.
(Pet., ¶2, ECF No. 1.) On March 2, 2018, Petitioner filed a

petition for writ of habeas corpus under 28 U.S.C. § 2241, for

resentencing based on a substantive change in law that he asserts

renders his prior convictions no longer predicate crimes that

qualify him as a career criminal. (Id., ¶5.) On March 27, 2018,

the Court ordered Respondent to file an answer. (Order, ECF No.

2.)

      On April 6, 2018, Petitioner filed a motion to amend his

petition. (Mot. to Amend, ECF No. 3.) Petitioner seeks to amend

his petition to add the following:

          The Petitioner’s Prior Robbery Conviction
          Under Pennsylvania Law Does not Qualify as a
          “Crime of Violence” Under Section 4B1.2(a)(1)

          The petitioner avers that his prior robbery
          conviction under Pennsylvania law does not
          qualify as a crime of violence under §
          4B1.2(a)(1). In support, the petitioner relies
          on United States v. Thorn, 2017 U.S. Dist.
          LEXIS 172989 (E.D. Pa. 2017).

          That,   in   Thorn,    the Honorable   Judge
          Beetlestone eloquently articulated: “because
          the statute [18 Pa. Cons. Stat. § 3701(a) is
          indivisible, Mathis mandates application of
          the categorical approach to determine if
          defendant’s prior conviction is a crime of
          violence.” Id.1 See Steiner, 847 F.3d [103]
          at 119 [3d Cir. 2017].

(Mot. to Amend, ECF No. 3 at 2) (alteration added).


1 In Thorn, the District Court for the Eastern District of
Pennsylvania held that robbery under 18 Pa. C. S. § 3701(a) is not
a crime of violence under the force clause or enumerated clause of
U.S.S.G. § 4B1.2(a). 282 F. Supp. 3d 886, 892-93 (E.D. Pa. 2017).
                                2
       On May 24, 2018, Respondent filed a motion to dismiss the

petition for lack of jurisdiction. (Respt’s Mem., ECF No. 8-1.)

Respondent contends Petitioner has not shown that 28 U.S.C. § 2255

is inadequate or ineffective to test the legality of his detention;

therefore, the Court lacks jurisdiction over his claim under 28

U.S.C. § 2241. (Respt’s Mem., ECF No. 8-1 at 6.)

       Petitioner filed a motion for default judgment on July 23,

2018. (Mot. for Default Judgment, ECF No. 11.) Petitioner requested

default judgment on the basis that Respondent failed to properly

respond to this Court’s order. (Id. at 2.) Respondent opposes

default judgment because this Court, by order dated May 10, 2018,

granted Respondent permission to file a motion to dismiss in lieu

of an answer. (Respt’s Opp. to Mot. for Default Judgment, ECF No.

12.)

III. DISCUSSION

       A.   Petitioner’s Motion to Amend

       The Federal Rules of Civil Procedure apply “in the context of

habeas suits to the extent that they are not inconsistent with the

Habeas Corpus Rules.” Woodford v. Garceau, 538 U.S. 202, 208 (2003)

(citing 28 U.S.C. § 2254 Rule 11; Fed. Rule Civ. Proc. 81(a)(2);

Pitchess v. Davis, 421 U.S. 482, 489 (1975) (per curiam)); see

also Rule 1(b), Rules Governing Section 2254 Cases in the United

States District Courts (“Other Cases. The district court may apply

any or all of these rules to a habeas corpus petition not covered

                                  3
by Rule 1(a).”) Federal Rule of Civil Procedure 15(a)(2) provides

that a court should freely give leave to amend when justice

requires. Petitioner filed his motion to amend prior to the Court

issuing an order for Respondent to file an answer. There is no

prejudice to Respondent in permitting the amendment. The Court

will grant Petitioner’s motion to amend.

     B.    Motion For Default Judgment

     Pursuant to Federal Rule of Civil Procedure 55(a), a party

may apply to the court for default judgment when “a party against

whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend.” In response to this Court’s order to

file an answer, Respondent properly sought and was granted leave

to file a motion to dismiss in lieu of an answer to Petitioner’s

petition for writ of habeas corpus under 28 U.S.C. § 2241. (Letter

Request, ECF No. 6; Order, ECF No. 7.) The Court will deny

Petitioner’s motion for default judgment.

     C.    The Petition

     Petitioner filed a memorandum of law in support of his § 2241

petition. (Petr’s Mem., ECF No. 1-1.) He states that on June 8,

2007, he was convicted and sentenced in the United States District

Court,    Eastern    District    of     Pennsylvania   for     conspiracy   to

interfere with interstate commerce by robbery, and aiding and

abetting, in violation of 18 U.S.C. § 1951. (Id. at 3.) Upon

sentencing,    the    court     found    that   Petitioner’s     prior   state

                                        4
convictions for burglary under 18 Pa. C.S. § 3502(a), and robbery

under 18 Pa C.S. § 3701(a) were crimes of violence under the career

offender Sentencing Guidelines § 4B1.2. (Id.)2

       On December 30, 2013, Petitioner challenged his designation

as a career offender in a motion to vacate under 28 U.S.C. § 2255,

pursuant to United States v. Descamps, 570 U.S. 254 (2013).3

(Petr’s Mem., ECF No. 1-1 at 1); see U.S. v. Keys, Crim No. 05-

617-2 (E.D. Pa., ECF No. 127) (“Keys, Crim. No. 05-617-2 (E.D.

Pa.))”4 The sentencing court denied relief. Id. (E.D. Pa., ECF Nos.

145, 146.)5


2 In a pro se filing, Petitioner objected to the career offender
enhancement in his presentence report (“PSR”). U.S. v. Keys, Crim
No. 05-617-2 (E.D. Pa., ECF No. 78.) After a hearing, the
sentencing court held that Petitioner’s prior convictions were
crimes of violence Id. (ECF No. 86) and Petitioner appealed. Id.
(ECF No. 87.) The Third Circuit granted Respondent’s motion to
uphold the appellate waiver in the plea agreement. Id. (ECF No.
94.) The parties did not provide this Court with the PSR or the
sentencing transcript from the Eastern District of Pennsylvania.
3 In Descamps, the Supreme Court held that sentencing courts may
not consult additional documents regarding the ACCA predicate
crime of conviction where the statute of conviction is indivisible─
i.e. it does contain alternative elements for conviction. 570 U.S.
at 258.
4   Available at www.PACER.gov.

5The sentencing court explained that during the sentencing hearing
it was able to determine, without examining any documents, that
Petitioner’s robbery conviction was a crime of violence. Keys,
Crim. No. 05-617-2 (E.D. Pa. ECF No. 145 at 2.) The court, however,
had to examine the certified record of conviction to determine
that Petitioner’s burglary conviction was a crime of violence
because he burglarized a residence. (Id.) The court enforced
Petitioner’s waiver of collateral review, noting that even if it
found that Descamps rendered Petitioner’s prior burglary
                                  5
       After the Supreme Court held, in Johnson v. United States,

135 S. Ct. 2551 (2015), that the residual clause of the Armed

Career Criminal Act was void for vagueness, Petitioner filed a §

2255 motion for relief in the sentencing court. (Petr’s Mem., ECF

No. 1-1 at 2); see Keys, Crim. No. 05-617-2 (E.D. Pa., ECF No.

149.)6 After the Supreme Court, in Welch v. United States, ruled

that   Johnson   applied   retroactively         on   collateral   review,   the

Federal Public Defender’s Office filed a motion on behalf of

Petitioner, seeking relief pursuant to Johnson. (Petr’s Mem., ECF

No. 1-1 at 2.)

       Then, on March 6, 2017, the Supreme Court decided Beckles v.

United States, 137 S. Ct. 886 (2017). In Beckles, the Court held

that    the   residual   clause   of       the   Sentencing    Guidelines,     §




conviction not a crime of violence, the lack of clarity or
constitutional character of the error, and the lack of gravity of
the error because Petitioner was sentenced to 151-months
imprisonment where the statutory maximum was forty years, weighed
against finding a fundamental miscarriage of justice that would
justify refusing to enforce the collateral waiver. (Id. at 5.)
The sentencing court also denied Petitioner’s Descamps claim on
the merits, finding that the Pennsylvania burglary statute at issue
was a divisible statute; therefore, it had properly applied the
modified categorical approach to determine that Petitioner’s
burglary conviction was a crime of violence. Keys, Crim. No. 05-
671-2 (E.D. Pa., ECF No. 145 at 5-6.)

6 Petitioner’s Johnson claim has a complex procedural history,
originally brought as a pro se motion to amend his first 2255
motion. Ultimately, he filed a counseled application in the Third
Circuit to bring a successive § 2255 motion and filed a counseled
protective § 2255 motion in the district court, both of which were
stayed pending the Supreme Court’s decision in Beckles.
                                       6
4B1.2(a)(2), although identical to the residual clause of the Armed

Career Criminal Act, 18 U.S.C. § 924(e)(2)(B), was not void for

vagueness    because   the   Sentencing    Guidelines      are   advisory   in

nature. 137 S. Ct. at 892-95. Thus, the Federal Public Defender’s

Office moved to withdraw Petitioner’s counseled § 2255 motion, and

the sentencing court granted the motion. (Petr’s Mem., ECF No. 1-

1 at 2.)

       Petitioner responded by filing a motion seeking to proceed

despite    his   counsel’s   withdrawal,       arguing    that   his   burglary

conviction was not a crime of violence pursuant to Mathis v. United

States, 136 S. Ct. 2243 (2017).          Keys, Crim. No. 05-617-2 (E.D.

Pa.,   ECF   No.   177.)   Unsure   of   the    correct    procedural    rule,

Petitioner also filed a new pro se § 2255 motion based on Mathis

in the sentencing court. Id. (ECF No. 179.) The sentencing court

denied both the motion to proceed with the pending § 2255 motion,

and the new pro se § 2255 motion, finding that any amendment to

Petitioner’s pending § 2255 motion would be futile pursuant to

Beckles, and the new pro se § 2255 motion was an unauthorized

successive motion. Id. (ECF No. 180.) Petitioner filed the present

petition under § 2241, arguing that § 2255 is inadequate or

ineffective to test his detention. (Petr’s Mem., ECF No. 1-1 at

2.)

       Petitioner contends that he no longer is a career offender

based on the statutory interpretation in Mathis. (Petr’s Mem., ECF

                                     7
No. 1-1 at 4.) He asserts that to bring his Mathis claim under §

2241, he must show that he relies on (1) a case of statutory

interpretation; (2) that is retroactive and could not have been

invoked in the initial § 2255 motion, and (3) that the misapplied

sentence presents a sufficiently grave error. (Petr’s Mem., ECF

No. 1-1 at 5.) Petitioner contends there is no dispute that he

meets the first two conditions. (Id.)

       Petitioner explains why he did not have an earlier opportunity

to     bring   his    Mathis       claim.        He   contends   the   statutory

interpretation announced in Mathis was not available at the time

of    his   initial    §    2255    motion,     and   Mathis   has   been   deemed

retroactive on collateral review. (Petr’s Mem., ECF No. 1-1 at 11,

12.)

       To meet the third condition, Petitioner claims the sentencing

error is sufficiently grave because without the career offender

enhancement, his total offense level would have been 21, and his

criminal history category V, making his Guidelines range 70-87.

(Id. at 6.) Petitioner has already served “above the top of this

guideline range.” (Id.) Petitioner contends the Third Circuit has

now    determined     the   Pennsylvania        burglary   statute   that   was   a

predicate crime to his career offender enhancement is not a crime

of violence under U.S.S.G. § 4B1.2. (Petr’s Mem., ECF No. 1-1 at




                                            8
13, citing United States v. Steiner, 847 F.3d 103 (3d Cir. 2017)).7

     Petitioner   further   maintains   that   his   predicate   robbery

conviction under Pa C.S. § 3701(a)(1)(v) is not a violent crime

under the career offender Guidelines because “§ 3701 has conduct

or elements that fall inside of what constitutes a crime of

violence under § 4B1.2(b), and conduct of elements that fall

outside of what constitutes a crime of violence under § 4B1.2(b),”

resulting in a mismatch of elements. (Petr’s Mem., ECF No. 1-1 at

15, citing United States v. Stanford, 2016 U.S. Dist. LEXIS 171032

(M.D. Pa. 2016); United States v. Hollins, 514 F. App’x 264 (3d

Cir. 2012)).

     D.   Respondent’s Motion to Dismiss

     Respondent contends that Petitioner unsuccessfully raised the

same issues raised here under Section 2255 in the United States

District Court for the Eastern District of Pennsylvania, and that

this Court lacks jurisdiction to rehear those claims. (Respt’s

Mem., ECF No. 8-1 at 5.)

     First, Respondent maintains that the savings clause in §

2255(e) does not permit Petitioner to bring his Mathis claim under

§ 2241 because Mathis, like Johnson, concerned the application of

a statutory mandatory minimum sentence imposed under ACCA but


7  In Steiner, the Third Circuit held that under Mathis’s
categorical approach, the Pennsylvania burglary statute, 18 Pa.
C.S. 3502 is not a crime of violence under U.S.S.G. § 4B1.2. 847
F.3d at 120-21.
                                  9
Petitioner’s sentence was enhanced under the Sentencing Guidelines

not ACCA, and his sentence was well below the statutory maximum

for the crime of which he was convicted. (Respt’s Mem., ECF No. 8-

1   at    12-13.)     Respondent   asserts    that   because       Petitioner   was

sentenced under the advisory Guidelines, and his sentence was well

within the statutory maximum limit, even if there was error in the

sentencing court’s calculation of the Guidelines range, such error

would only affect the sentencing court’s exercise of discretion,

and use of the extraordinary remedy provided by the savings clause

of § 2255(e) is not warranted. (Id. at 13-14.)

         Second, Respondent argues that Mathis was issued on June 23,

2016,     and   any    arguments   based     on   Mathis    were    available   to

Petitioner while his counseled § 2255 motion was pending in the

Eastern      District     of   Pennsylvania.      (Id.     at   13.)   Therefore,

Respondent claims that Petitioner’s Mathis claim does not fit

within Dorsainvil’s holding that § 2255 can be inadequate or

ineffective when the categorical bar on successive § 2255 motions

deprives a prisoner of any opportunity to raise a claim that he

was convicted for conduct that is no longer a crime based on an

intervening change in statutory interpretation. (Respt’s Mem. at

14-15, citing In Re Dorsainvil, 119 F.3d 245, 245-28 (3d Cir.

1997)). Respondent further notes that the Third Circuit has not

expanded the Dorsainvil exception to sentencing challenges. (Id.

at 15-16.)

                                       10
       Third, Respondent contends Mathis did not effect a change in

statutory interpretation that would render Petitioner innocent of

the offense to which he pled guilty or innocent of the statutory

range of his sentence. (Respt’s Mem. at 13.)8

       Finally, Respondent addresses Petitioner’s assertion that

United States v. Thorn, 282 F.Supp.3d 886 (E.D. Pa. 2017) supports

his Mathis claim with respect to his predicate robbery conviction.

(Respt’s Mem. at 17.) Respondent maintains that Petitioner could

have raised the claim that his robbery conviction was not a crime

of violence under the career offender Guideline in his first §

2255    motion   in   the   Eastern   District   of   Pennsylvania.   (Id.)9

Moreover, Respondent asserts this Court lacks jurisdiction under

§ 2241 to challenge Guidelines errors. (Id.)

       E.   Analysis

            1.    Jurisdiction

       The Court must first address whether it has jurisdiction over

the petition under § 2241. “[A] federal prisoner's first (and most

often only) route for collateral review of his conviction or

sentence is under § 2255. Bruce v. Warden Lewisburg USP, 868 F.3d

170, 178 (3d Cir. 2017). “[A] federal prisoner may resort to §

2241 only if he can establish that “the remedy by motion [under §




8   Respondent did not elaborate on this argument.

9   Thorn was decided on October 19, 2017.
                                      11
2255] is inadequate or ineffective to test the legality of his

detention.” Id. (quoting 28 U.S.C. § 2255(e)).

        In 1996, Congress added gatekeeping requirements to § 2255,

including a limitation on second or successive motions to those

based     on    “newly   discovered        evidence”     or   “a    new       rule    of

constitutional law, made retroactive to cases on collateral review

by the Supreme Court, that was previously unavailable.” Bruce, 868

F.3d at 179 (quoting § 2255(h)). New statutory interpretations by

the     Supreme     Court,       even     if   previously        unavailable         and

retroactively      applicable      on   collateral     review      do   not    meet   §

2255(h)’s requirements. Id.

        The    Supreme   Court    has     never   held    that     Mathis      applies

retroactively on collateral review, nor do any combination of

Supreme Court precedents dictate retroactivity. United States v.

Peppers, 899 F.3d 211, 229 (3d Cir. 2018). However, “[w]hen a

defendant’s second or successive § 2255 motion recites a Johnson

[2015] claim that satisfies § 2255(h)’s gatekeeping requirements,

the   defendant     is   through    the    gate.”   Id.   “At      that   point,”     a

defendant may “rely upon post-sentencing Supreme Court case law

[like Mathis] that explains pre-sentencing law.” Id. at 229-230

(alteration added).

        In the Third Circuit, a prisoner may resort to bringing his

actual innocence claim in a § 2241 petition if the “prisoner had

had no earlier opportunity to test the legality of his detention

                                          12
since the intervening Supreme Court decision issued.” Bruce, 868

F.3d at 180. “It matters not whether the prisoner’s claim was

viable under circuit precedent as it existed at the time of direct

appeal and initial § 2255 motion.” Id.

     The United States Supreme Court decided Mathis on June 23,

2016. 136 S. Ct. 2243 (2016). At that time, Petitioner had pending

a Johnson claim in his successive § 2255 motion, and he attempted

to amend his motion to add a Mathis claim. See Peppers, 899 F.3d

at 229-30 (a defendant may rely on post-sentencing Supreme Court

case law explaining pre-sentencing law once he is “through the

gate” with a Johnson claim.)

     The sentencing court ruled that after Beckles, any amendment

to the Johnson petition would be futile. Id. (ECF No. 180.)10 In

the same order, the court also denied Petitioner’s new § 2255

motion because he was required to get permission from the Third

Circuit to file a successive § 2255 motion under § 2255(h). Id.

     The Court takes judicial notice11   of the following additional

filings related to Petitioner’s criminal action. On May 12, 2017,



10The sentencing court did not explain this finding but presumably
relied on the advisory nature of the Sentencing Guidelines in
concluding that a Guidelines error under Mathis, at least in
Petitioner’s case, would not entitle him to relief.
11Federal Rule of Evidence 201(b)(2) provides that “the court may
judicially notice a fact that is not subject to reasonable dispute
because it: (2) can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned.”


                                13
Petitioner appealed the District Court’s April 27, 2017 order.

Keys, Crim. Action No. 05-617-2 (E.D. Pa., ECF No. 181.) On June

15, 2017, Petitioner filed an application for a certificate of

appealability        in   the   Third   Circuit,   seeking   to   appeal   the

sentencing court’s decision that Petitioner’s § 2255 motion based

on Mathis was an unauthorized second or successive § 2255 motion.

U.S. v. Keys, No. 17-2107 (3d Cir. June 15, 2017).12

       The   Third    Circuit    denied    Petitioner’s   application   for   a

certificate of appealability, stating

             Appellant filed a 28 U.S.C. § 2255 motion
             before the District Court seeking relief based
             on Mathis v. United States, 136 S. Ct. 2243
             (2016). The District Court denied the motion
             and stated that Appellant’s motion was an
             unauthorized second or successive § 2255
             motion. Appellant has not shown that jurists
             of reason would debate the District Court’s
             conclusion. See Slack v. McDaniel, 529 U.S.
             473, 478 (2000). We further note that
             Appellant’s reliance on 28 U.S.C. § 2255(f)(3)
             is misplaced because his first § 2255 was
             adjudicated on the merits, and he cannot file
             a   second   or  successive   motion   without
             permission of this Court. See 28 U.S.C. §
             2255(h). Finally, to the extent that Appellant
             moved to add a Mathis claim to an earlier 28
             U.S.C. § 2255 motion, jurists of reason would
             not debate the District Court’s decision to
             deny that request.

U.S. v. Keys, No. 17-2107 (3d Cir. Nov. 1, 2017).

       Plaintiff had an earlier opportunity to raise a Mathis claim

in his successive § 2255 motion under Johnson, and his claim was


12   Available at www.PACER.gov.
                                          14
unsuccessful   because   the   sentencing    court   held   that   Beckles

foreclosed his Mathis claim. The Third Circuit denied Petitioner’s

request for a certificate of appealability because jurists of

reason would not debate the sentencing court’s decision. Rosello

v. Warden, 735 F. App’x 766, 768 (3d Cir. 2018) (holding that §

2255 was not inadequate or ineffective simply because the court of

appeals rejected the claim on the merits under § 2255.) Therefore,

Petitioner has not demonstrated that he did not have an earlier

opportunity to test the legality of his detention since the Supreme

Court   decided    Mathis.13   The   Court   lacks   jurisdiction    over

Petitioner’s § 2241 petition.

          2.      Alternative Merits Analysis

     Even if the Court were to reach the merits of Petitioner’s

Mathis claim, the Court notes Petitioner argues only that his

burglary and robbery convictions are not crimes of violence under

the force/elements clause and the enumerated clause of Section

4B1.2(a)(2), pursuant to Mathis, Steiner and Thorn. Petitioner may

still be a career offender under the Guidelines if his burglary

and robbery convictions are crimes of violence under the residual

clause of Section 4B1.2(a)(2). See e.g. U.S. v. Terrell, 593 F.3d




13Jurisdiction over a Mathis claim under § 2241 assumes the Third
Circuit will extend the Dorsainvil exception beyond claims of
actual innocence of the conduct of conviction to permit sentencing
challenges.


                                     15
1084,   1092    (9th   Cir.   2010)    (“we   hold    that    although      [the

petitioner’s]    prior   burglary     offenses   do   not    fit   within   the

enumerated offenses, they do fit within the residual clause);

Steiner, 847 F.3d at 120 n. 83 (noting that if Beckles reinstates

the validity of the residual clause of 4B1.2 [which it did], the

District Court should not consider it on remand, because the

government had not argued that it should apply.) Petitioner, who

has the burden of proof under § 2241,14 did not assert that his

predicate crimes are not crimes of violence under the residual

clause, precluding relief on his Mathis claims. See Praylor v.

Newman, --Fed. App’x--, 2018 WL 5881523, at *3 (3d Cir. Nov. 9,

2018) (assuming a challenge to a career offender sentence can be

brought in a § 2241 petition, the petitioner was not entitled to

relief because he did not show there was an intervening change in

law that negated his sentence enhancement.)

An appropriate Order follows.



Date: November 13, 2018

                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




14“In habeas cases the general rule is that the petitioner himself
bears the burden of proving that his conviction is illegal.” U.S.
v. Hollis, 569 F.2d 199, 205 (3d Cir. 1977) (citations omitted).
                                      16
